Exhibit 10.40

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

PLEDGE AND SECURITY AGREEMENT

 

1. Parties; Grant of Security Interest; Certain Definitions.

(a) Parties.

The “Pledgor” is:

Hoku Materials, Inc.,

a Delaware corporation

1075 Opakapaka Street

Kapolei, Hawaii 96707.

The “Bank” is:

BANK OF HAWAII,

a Hawaii corporation

P.O. Box 2900

Honolulu, Hawaii 96846.

(b) Grant of Security Interest. Pledgor hereby pledges to the Bank and grants to
the Bank a security interest in all of Pledgor’s right, title, interest and
estate, whether legal, beneficial or otherwise, now or hereafter held at any
time and from time to time, in, to and under the “Collateral” (as defined
below).

(c) Certain Definitions. As used in this Agreement, the following terms shall
have the meanings indicated:

(1) “Account” means, collectively, the account and all other accounts now or
hereafter at any time established by Pledgor or pursuant to the Control
Agreement and maintained by Piper Jaffray, including, without limitation, the
following account:

Piper Jaffray Account No. [ * ].

(2) “Agreement” means this Pledge and Security Agreement, as supplemented and
amended from time to time.

(3) “Borrower” shall also mean Pledgor.

(4) “Collateral” means, collectively, the following property:

(A) the Control Agreement, including, without limitation, all of Pledgor’s
rights, powers, privileges and beneficial interests in, to and under the Control
Agreement, and all of Pledgor’s rights, powers and privileges to make
withdrawals or receive distributions of or to sell the Pledged Assets or the
Proceeds and Products, and to direct Piper Jaffray to make distributions of the
Collateral or any part thereof;



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(B) the Account and Pledged Assets, including, without limitation, all of
Pledgor’s legal, beneficial and other interests now or hereafter held in and to
the Account and any and all Pledged Assets now or hereafter held from time to
time in the Account, together with all claims, general intangibles, credits,
contract rights, demands and other property, rights and interests of Pledgor
relating to the Collateral or otherwise which at any time shall come into
possession, custody or control of Piper Jaffray or any of its agents, associates
or correspondents; and

(C) all proceeds, products, substitutions and exchanges of the foregoing,
including but not limited to, all dividends (whether in cash, stock or
otherwise), interest payments, choses in action, options and warrants to
purchase and/or sell, and all conversions of any of the Pledged Assets to other
property, in each case from time to time received, receivable, distributed or
distributable in respect of or in exchange for any and all of the foregoing and
all additions and accessions thereto and substitutions therefor (collectively,
the “Proceeds and Products”);

PROVIDED, HOWEVER, that notwithstanding anything herein to the contrary, the
Collateral shall in no event include (1) any stock of Bank of Hawaii Corporation
(fka Pacific Century Financial Corporation); (2) any interest in a common trust
fund or collective investment trust fund of the nature described in 12 C.F.R.
Section 9.18, (3) Pledgor’s title to any land or other real property or (4) any
other investments or other property to the extent that a security interest
therein granted to the Bank under this Agreement would cause the Bank to be in
violation of any applicable statutes, regulations or other laws (collectively
called “Excluded Collateral”), and in connection with the foregoing, no Excluded
Collateral shall be deemed to constitute Pledged Assets or other Collateral
hereunder, notwithstanding that Excluded Collateral may from time to time be
held in the Account.

(5) “Control Agreement” means that certain Piper Jaffray Eligibility & Notice to
Securities Intermediary & Control Agreement by and among Pledgor, Bank and Piper
Jaffray dated                     , 2007, executed in connection with the Loan
Documents and any other related account agreements.

(6) “Credit Agreement” means the Credit Agreement dated the same date of this
Agreement pursuant to which the Bank has made or shall make available to the
Borrower proceeds of one or more loans on the terms and conditions set forth
therein, as supplemented and amended from time to time:

(7) “Eligible Collateral” means Pledged Assets consisting of cash and/or any of
the following (but excluding Excluded Collateral):

(A) Stocks that are actively traded on a recognized United States securities
exchange and have a price per share at the time of establishment of at least
$10.00;

 

2



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(B) Debt securities of United States domestic corporations or states or
municipalities which are rated as investment grade “A” or better by Moody’s or
Standard & Poor’s;

(C) Debt securities of the United States Treasury, or otherwise backed by the
full faith and credit of the United States, which are rated as investment grade
“A” or better;

(D) Mutual funds which have a Morning Star rating of “3” or better, which are
readily salable or redeemable, and which generally consist of securities of the
types listed above; or

(E) Money Market Mutual Funds which are open-ended mutual funds that are
interest only in money market instruments. Money market investments are stable
short-term (one day to one year) debt obligations including, but not limited to,
treasury bills, certificates of deposit, commercial paper and municipal
obligations.

(8) Excluded Collateral means:

(A) Any investment that would cause a violation of Federal Reserve Regulation U
(the collateral may not consist of any stock purchased or carried on margin).

(B) Any investment in the stock of Bank of Hawaii Corporation (fka Pacific
Century Financial Corporation).

(C) Any limited or general partnership interest.

(D) Any interest in real property.

(E) Any equipment leases.

(9) “Loan Documents” means, collectively, the Credit Agreement, the Control
Agreement, this Agreement, and any and all other promissory note(s), documents
and instruments now or hereafter executed by the Borrower and relating to all or
any portion of the Borrower’s indebtedness under the Credit Agreement, in each
case, as refinanced, extended, supplemented and amended from time to time.

(10) “Obligations” means, collectively, all of the Borrower’s obligations, now
or hereafter at any time, to duly and punctually pay, observe or perform the
following: (a) the payment of all principal, interest and other indebtedness
under, evidenced by or otherwise pursuant to the Credit Agreement and (b) the
payment, performance and observance of all other obligations, agreements and
liabilities under or pursuant to the Credit Agreement and/or any of the other
Loan Documents.

(11) “Piper Jaffray” means Piper Jaffray, a Minnesota brokerage firm.

 

3



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(12) “Pledged Assets” means, collectively, any and all investment property,
financial assets and other assets and property of any kind now or hereafter held
in the Account, including but not limited to all stocks, bonds, mutual fund
shares, and other investment instruments, securities certificates, securities
entitlements and interests and all dividends, interest, proceeds and other
moneys, deposits documents, negotiable instruments, chattel paper and other
property, exclusive, however, of Excluded Collateral. Without limiting the
generality of the definition of “Pledged Assets,” on and as of the date of the
execution of this Agreement, the Pledged Assets include, without limitation, the
assets and other property described in Exhibit 1 attached hereto.

2. Obligations Secured. Pledgor has granted the security interest in the
Collateral to the Bank for the purpose of securing the due and punctual payment,
performance and observance of the Obligations.

3. Covenants, Representations and Warranties. Pledgor hereby covenants,
represents and warrants as follows:

(a) Priority. The security interests granted to the Bank by this Agreement now
do and at all times hereafter shall constitute security interests of first
priority, except as otherwise specifically agreed to in writing by the Bank.

(b) Ownership. Pledgor is, and, as to Collateral acquired by it from time to
time after the date hereof, Pledgor shall be, except as may otherwise be
permitted herein, the beneficial or legal owner of all Collateral free from any
encumbrances other than the Bank’s security interest therein, and Pledgor shall
defend the Collateral against any and all claims and demands of all persons and
entities at any time claiming any interest therein in any manner materially
adverse to the Bank, or as otherwise permitted herein.

(c) Office. Each of Pledgor’s and Piper Jaffray’s respective place of business,
chief executive office or residence (in any such case with respect to Pledgor or
Piper Jaffray, the “location”) is located at the address stated in Section 1,
above and in the Control Agreement, respectively. Pledgor shall not move its
location without having given the Bank forty-five (45) days’ prior written
notice. Evidence of all Collateral and the only original books of account and
records of Pledgor relating thereto are, and shall continue to be, kept at the
location of Pledgor or Piper Jaffray.

(d) Power. Pledgor has full power, authority and legal right to execute, deliver
and perform the terms of this Agreement and to grant to the Bank a security
interest in the Collateral pursuant to this Agreement.

(e) Consents. Except as heretofore duly effected or obtained, no consent,
authorization, approval, or other action by, and no notice to or filing with,
any other party, including any federal, state or other governmental authority is
required for the grant to the Bank of a security interest in the Collateral
pursuant to this Agreement, or for the execution, delivery or performance of
this Agreement by Pledgor or for the exercise by the Bank of the rights provided
for in this Agreement.

 

4



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(f) Control Agreement; Conforming Amendment. A true, correct and complete copy
of the Control Agreement, together with any and all supplements and amendments
thereto (if any), have been provided to Bank. All provisions of this Agreement,
including, without limitation, the grant to the Bank herein of the rights,
powers and interests in accordance with the provisions hereof, are consistent
with and permitted under the terms of the Control Agreement. So long as this
Agreement is in effect, the Control Agreement may only be amended with the prior
written consent of the Bank

(g) Distributions. Except for fees or expenses due or coming due to Piper
Jaffray, Pledgor shall not request Piper Jaffray to make any distributions and
no distributions shall be made from the Account without the prior consent of
Bank, which consent shall not be unreasonably withheld, but may be withheld if a
distribution would result in a violation of the Maximum Loan to Value Ratio or
if an Event of Default exists or would arise as a result of the distribution.

4. Investments. For so long as this Agreement remains in effect, and while any
of the indebtedness hereby secured remains outstanding, Pledgor shall not
exercise any power of direction under the Control Agreement, except that Pledgor
reserves the right, subject to the provisions of Section 6 hereof, to direct
Piper Jaffray regarding the investments (and changes in the investments) of the
Pledged Assets and Proceeds and Products, for so long (and only for so long) as
the Collateral includes, and will continue to include immediately following
Piper Jaffray’s compliance with any such direction, Eligible Collateral having a
fair market value in an amount sufficient to satisfy the Maximum Loan to Value
Ratio requirement set forth in Section 5, below.

5. Maintenance of Maximum Loan-to-Value Ratio. Pledgor covenants to the Bank
that Pledgor shall take and cause the taking of all necessary actions in order
to maintain or cause to be maintained in the Account, at all times, Eligible
Collateral, free and clear of any security interest or encumbrance except the
security interest held by the Bank, having a fair market value in such an amount
as shall satisfy at all times, in respect of the Obligations, (a) a “Maximum
Loan-to- Value Ratio” (as described in the Credit Agreement) and (b) all
applicable requirements of Regulation U, promulgated by the Board of Governors
of the Federal Reserve System (12 C.F.R. Section 221.1 et seq.), as from time to
time in effect (“Regulation U”).

The Bank and Pledgor shall be solely responsible for ensuring that the Maximum
Loan-to- Value Ratio is satisfied.

6. Avoidance of Prohibited Investments. For so long as this Agreement shall
remain in effect, Pledgor shall not invest, and shall not cause Piper Jaffray to
invest on Pledgor’s behalf, any portion of the Collateral or proceeds thereof in
a manner or in investments which would cause a violation of the Maximum Loan to
Value Ratio, Regulation U or any other applicable statutes, regulations or other
laws.

 

5



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Piper Jaffray shall not have any responsibility to ensure that any investment
complies with this section. Pledgor and Bank shall be solely responsible to
ensure the Collateral complies with this section and either party shall have the
power to direct Piper Jaffray to change the investment of any Collateral that
violates this section.

7. Directions to and Authority of Piper Jaffray. Pledgor hereby irrevocably
authorizes and appoints Piper Jaffray as Pledgor’s attorney-in-fact and grants
to Piper Jaffray a limited durable power of attorney, with full power of
substitution, and with full authority in the name, place and stead of Pledgor to
take the following actions so long as any of Pledgor’s Obligations under the
Loan Documents remain outstanding: : (a) to disclose to the Bank, from time to
time, at the Bank’s request, any financial or other information held by Piper
Jaffray, whether confidential or nonconfidential, in respect of Pledgor or the
Collateral, and (without limitation of the generality of the foregoing) to make
available to the Bank monthly or more frequently, and otherwise promptly on
demand, (1) certifications to the Bank regarding the description, nature and
market value of the Collateral and (2) all notices in respect of the Collateral
which Pledgor is entitled to receive; (b) to maintain the Collateral free and
clear of any security interest or other encumbrance except the security interest
held by the Bank under this Agreement, so as to enable Piper Jaffray, at any
time or times, to sell assets comprising the Collateral in order to pay to the
Bank the full amount of the Obligations then due; (c) to promptly convert assets
comprising the Collateral into cash (to the full extent necessary to pay the
amount demanded by the Bank) and to apply the cash proceeds of such conversion
to the immediate payment of the amount demanded by the Bank, (1) upon Piper
Jaffray’s receipt from the Bank of a written demand that all or any part of the
Obligations be paid, (2) upon demand by Bank, upon the death, incapacity or
disability or dissolution of any Pledgor, (3) upon demand by Bank, upon the
resignation or removal of Piper Jaffray, and/or (4) upon demand by Bank, upon
the revocation or termination of the Control Agreement; (d) to grant to Bank a
pledge and security interest in Piper Jaffray’s right, title, and interest in
and to the Collateral as may be further required by Bank; and (e) to comply with
(1) any and all other provisions of this Agreement, as amended from time to
time, and (2) any and all notices, instructions and directions from time to time
and at any time given to Piper Jaffray by the Bank pursuant to the terms of this
Agreement.

Pledgor agrees that Piper Jaffray shall be entitled to comply with the terms of
this Agreement and the authorizations and directions given to Piper Jaffray
pursuant to this Agreement, in each case, notwithstanding contrary directions,
orders or instructions at any time given by or on behalf of Pledgor.

Pledgor and Bank hereby release, indemnify and agree to defend, protect, save
and hold harmless, Piper Jaffray from and against any and all claims, lawsuits,
demands and damages whatsoever arising out of or in any way in connection with
Piper Jaffray’s acceptance and compliance with the agreements, authority or
directions under this Agreement and the instructions of the Bank as to the
Collateral which are in compliance with the terms and conditions of this
Agreement.

 

6



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

8. Supplements; Further Assurances. Pledgor agrees that at any time and from
time to time at its expense, Pledgor shall promptly execute and deliver all such
further instruments and documents, and take all such further actions, as may be
necessary or that the Bank deems appropriate or advisable, in order to initially
and continuously grant, perfect, preserve and protect any security interest
granted or purported to be granted by this Agreement or to enable the Bank to
exercise and enforce its rights and remedies under this Agreement.

9. Bank Appointed Attorney-in-Fact. Pledgor hereby appoints the Bank Pledgor’s
attorney-in-fact, with full power of substitution, and with full authority in
the name, place and stead of Pledgor, or otherwise, in the Event of Default, to
take any action and to execute any instrument which the Bank may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement from time to
time in the Bank’s discretion. Said power of attorney is coupled with an
interest and is irrevocable.

10. Events of Default.

(a) Definition. As used in this Agreement, the term “Event of Default” means, an
“Event of Default,” as such term is defined in the Credit Agreement and/or any
of the other Loan Documents, and, in addition thereto, the term “Event of
Default” shall mean and include (1) the dissolution of Pledgor, (2) the removal
or resignation of Piper Jaffray, (3) the revocation or termination of the
Control Agreement, (4) the termination or closure of the Account and/or (5) the
Borrower’s default in any other Obligation hereunder or under the other Loan
Documents after written notice from Bank to Borrower of such Event of Default
and the lapse of any grace period applicable thereto pursuant to the terms of
the Loan Documents.

(b) Remedies; Collection from the Collateral; Instructions to Piper Jaffray. If
any Event of Default shall have occurred and be continuing, then and in every
such case, the Bank may, at any time and from time to time during the
continuance of such Event of Default, (1) collect from the Collateral, and
instruct Piper Jaffray to immediately pay from the Collateral, all of the
Obligations then outstanding and/or (2) exercise the rights and remedies set
forth in subsection (c) immediately hereinbelow. Piper Jaffray shall have no
duty to examine into the propriety of such instructions and may rely thereon,
and shall act in accordance with such instructions notwithstanding contrary
instructions issued by Pledgor. Such instructions may be in writing or oral,
provided that any oral instructions shall, upon Piper Jaffray’s written request,
be confirmed in writing to Piper Jaffray within five (5) days after such oral
instructions are given.

In the event of the removal or resignation of Piper Jaffray or the termination
or closure of the Account, Pledgor shall cause Piper Jaffray to notify Bank of
such event and Pledgor agrees that Piper Jaffray shall continue to hold the
assets in the Account pending written instructions from Bank.

(c) Remedies; Disposition of the Collateral. The Bank may from time to time
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein or otherwise available to it, all the rights and remedies of
a secured party under the Uniform Commercial Code in effect in the States of
Hawaii or Minnesota, as applicable, at the time of an

 

7



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Event of Default. The Bank may also, upon notice to the Pledgor as specified
below, sell the Collateral or any part thereof at public or private sale, at any
exchange, broker’s board or at any of the Bank’s offices or elsewhere, for cash,
on credit or for future delivery, and at such price or prices and upon such
other terms as the Bank may deem commercially reasonable. The Bank may be the
purchaser of any or all of the Collateral at any such sale to the extent
permitted by law and shall be entitled, for the purpose of bidding and making
Settlement or payment of the purchase price for all or any portion of the
Collateral sold at such sale, to use and apply any of the Obligations owed it as
a credit on account of the purchase price. Each purchaser at any such sale shall
acquire the property sold absolutely free from any claim or right on the part of
Pledgor, and Pledgor hereby waives (to the fullest extent permitted by law), all
rights of redemption, stay or appraisal under any rule of law or statute now
existing or hereafter enacted. To the extent notice of sale shall be required by
law, at least ten days’ notice to Pledgor of the time and place of any sale
shall constitute reasonable notification. The Bank shall not be obligated to
hold any sale of Collateral regardless of notice of sale having been given. The
Bank may adjourn any public or private sale from time to time by announcement at
the time and place fixed therefor, and any such sale may, without further
notice, be held at the time and place at and to which it was so adjourned.
Pledgor waives, to the full extent permitted by law, any claims against the Bank
arising by reason of the fact that the price at which any Collateral may have
been sold at a private sale was less than the price which might have been
obtained at a public sale, even if the Bank accepts the first offer received and
does not offer such Collateral to more than-one offeree.

11. Application of Proceeds. Upon and during the continuance of an Event of
Default, any cash held by the Bank or Piper Jaffray as Collateral and all cash
proceeds received by the Bank in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral shall (subject to the
terms of any of the other Loan Documents) be applied from time to time:

First, to the payment of the costs and expenses of such sale, collection or
other realization, including reasonable compensation to the Bank’s agents and
attorneysat rates then prevailing in Honolulu, Hawaii, and all reasonable
expenses, liabilities and advances made or incurred by the Bank in connection
therewith;

Second, to the payment of interest then due;

Third, to the payment of principal then due;

Fourth, to the payment in full of all other Obligations then due, and then to
Pledgor, or to whomsoever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct, any surplus then remaining from such
proceeds.

12. No Waiver. No failure on the part of the Bank to exercise, and no course of
dealing with respect to, and no delay in exercising any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise by the Bank of any right, power or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies herein provided are to the full extent permitted by law cumulative
and are not exclusive of any remedies provided by law.

 

8



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

13. Notices. Any notices or consents required or permitted by this Agreement
shall be in writing and shall be deemed delivered if delivered in person or if
sent by certified mail, postage prepaid, return receipt requested, or by FAX, to
Pledgor or Bank at their respective addresses set forth next to their signatures
below, or to such other address as Pledgor or the Bank may notify the other from
time to time in accordance with this Section 13.

14. Applicable Law. The laws of the State of Hawaii shall govern the
construction of this Agreement and the rights and remedies of the parties
hereto, except to the extent the laws of the State of Minnesota shall govern
with respect to the Collateral in connection with the Control Agreement.

15. Binding Effect and Entire Agreement. This Agreement shall inure to the
benefit of, and shall be binding on, the Bank and its successors and assigns and
Pledgor and its heirs, personal representatives, successors and permitted
assigns. This Agreement, together with all other documents evidencing or
securing the Obligations, constitutes the entire agreement between the Bank and
Pledgor.

16. Amendments; Consents. No amendment, modification, supplement, termination,
or waiver of any provision of this Agreement, and no consent to any material
departure by Pledgor therefrom, may in any event be effective unless in writing
signed by the Parties, and then only in the specific instance and for the
specific purpose given.

17. Severability. If any provision of this Agreement shall be held invalid under
any applicable law, such invalidity shall not affect any other provision of this
Agreement that can be given effect without the invalid provision, and, to this
end, the provisions of this Agreement are severable.

18. Waiver of Jury Trial. Bank and Borrower hereby waive trial by jury in any
action, proceeding, claim, or counterclaim, whether in contract or tort, at law
or in equity, arising out of or in any way related to this Agreement or any of
the Loan Documents.

19. Survival. To the fullest extent permitted under applicable law, the
provisions of this Agreement, including, without limitation, Sections 7 and
10(c) relating to disposition of Collateral, shall survive the termination of
the Control Agreement until all Obligations have been fully satisfied.

20. Regulation U. Pledgor hereby represents, warrants, covenants and agrees
that:

(a) No part of the proceeds of any loan under the Loan Documents will be used by
the Borrower to purchase or carry any margin stock. The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

 

9



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

If requested by the Bank, Pledgor shall cause the Borrower to promptly furnish
to the Bank on or before the date of execution of this Agreement and thereafter
from time to time, a statement in conformity with the requirements of Federal
Reserve Form U-1.

(b) Pledgor shall indemnify, reimburse, defend and protect, and save and hold
harmless, the Bank from any and all claims, actions, causes of action, suits at
law or in equity, liens, controversies, liabilities, demands and damages, of
whatsoever kind or nature, whether presently known or not, resulting from,
arising out of, connected with, or traceable either directly or indirectly to
any misrepresentation, intentional or otherwise, contained hereinabove or any
action by Pledgor constituting a breach or default of its representations or
obligations set forth in this Section 20.

(c) As used herein the term “Margin Stock” shall have the meaning provided
therefor in 12 C.F.R. Section 221.2(h) of Regulation U, or in any successor
provision thereof.

 

10



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



 

IN WITNESS WHEREOF, Pledgor and the Bank have duly executed this Agreement this
23rd day of March, 2007.

 

HOKU MATERIALS, INC.

/s/ Darryl Nakamoto

Name:

  Darryl Nakamoto

Title:

  Chief Financial Officer

Pledgor

 

BANK OF HAWAII

By:

 

/s/ Luke Yeh

Name:   Luke Yeh Title:   Senior Vice President

Bank

 

11



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT 1

LIST OF PLEDGED ASSETS AS OF CLOSING

[TO BE ATTACHED]

 

12